*306Opinion
Per Curiam :
This case is similar in most respects to the case of Oliver T. Francis, 89 C. Cls. 78. It differs only in that in the Francis case the furniture was rented by the officer and in this case the officer purchased the furniture. The act provides for rental allowances and not purchase allowances. There is no evidence in the case as to what the rental value of the furniture would be and therefore there can be no recovery on this item. Plaintiff is entitled to recover for one room not furnished him, and such other expenses to which he was put and which are proven.
Plaintiff is entitled to recover the sum of $211.43. It is so ordered.